Citation Nr: 1608351	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  12-28 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for cerebellar degeneration syndrome, claimed as an inability to walk, ringing in the ears, speech impairment, and vision impairment, to include as due to in-service exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel





INTRODUCTION

The Veteran had active military service from July 1980 to July 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran requested a hearing before the Board, which was scheduled for January 2016.  The Veteran failed to appear for this hearing and has not provided good cause for doing so.  As such, his request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).


FINDINGS OF FACT

1. Cerebellar degeneration syndrome is not a "radiogenic disease" as defined by applicable regulations; the Veteran has not cited or submitted competent scientific or medical evidence that this disability is associated with exposure to ionizing radiation.

2. Cerebellar degeneration syndrome was not manifest in active service and is not otherwise etiologically related to such service.


CONCLUSIONS OF LAW

Cerebellar degeneration syndrome was not incurred or aggravated by active duty service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 501, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309(d), 3.311 (2015). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist
  
When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
  
The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).
  
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, affording the claimant VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board acknowledges the Veteran's representative's assertion that a remand is necessary in order to comply with the evidentiary development procedures outlined in 38 C.F.R. § 3.311, pertaining to claims based on exposure to ionizing radiation.  See January 2011 Appellant's Brief.  As will be discussed in further detail below, cerebellar degeneration syndrome is not considered a "radiogenic disease" as defined by regulation and, therefore, the development procedures requested by the appellant's representative are not applicable in the instant case.  See generally 38 C.F.R. § 3.311(a).
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104 (West 2014).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).
The Veteran claims service connection for cerebellar degeneration syndrome, manifested by symptoms including an inability to walk, ringing in the ears, speech impairment, and vision impairment.  He asserts these disabilities are due to exposure to ionizing radiation, incurred during service when he served as custodian agent at a facility housing nuclear bombs.  He asserts that, in the performance of his duties, he was exposed to nuclear bomb materials.

Regarding direct service connection, the Board observes the Veteran's service treatment records are absent complaints of, or treatment for, any symptomatology claimed as related to his currently diagnosed cerebellar degeneration syndrome.  The Veteran waived his right to a physical examination prior to his separation from active service.  However, the Veteran's service treatment records were reviewed and it was determined that a physical examination was not required.  As such, the Board finds that cerebellar degeneration syndrome, or any associated symptomatology, was not manifest in active service.  

Following service separation, the competent evidence of record indicates the Veteran was diagnosed with cerebellar degeneration syndrome in 1996, approximately 13 years following service separation.  See March 2011 statement from Dr. O.D.  Further, medical records indicate symptoms started fairly suddenly at approximately the same time in 1996.  See February 2000 letter from Dr. V. from Dr. K.J.  While not dispositive of the issue of service connection, the Board may, and will, consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  With regards to the onset of symptomatology, the Board acknowledges the Veteran's more recent reported history that symptoms began suddenly 3-4 years following service separation.  See September 2010 Initial Evaluation.  However, the Board finds these statements are not credible in light of the contemporaneous medical evidence that shows symptoms began approximately 13 years after service.  See generally Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  As the Board has found the Veteran's reports regarding the onset of symptomatology are not credible, even if the Veteran's claim were to be construed so broadly as to include a separate claim for tinnitus (ringing of the ears), service connection would not be warranted based on presumptions applicable to chronic disease or on the basis of continuity of symptomatology.  See generally 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a). 

The Board has also considered whether service connection may be warranted as due to exposure to ionizing radiation based on other theories of entitlement.  For example, certain diseases are to be service-connected if they become manifest in a radiation-exposed veteran.  See 38 C.F.R. § 3.309(d)(1) (2015).  However, cerebellar degeneration syndrome is not among the list of presumptive disabilities; therefore, this presumption does not apply in the instant case.  38 C.F.R. § 3.309(d)(2) (2015).

Furthermore, special development procedures are in place for claims based on exposure to ionizing radiation.  See 38 C.F.R. § 3.311.  Specifically, if a Veteran was exposed in service to ionizing radiation and, after service, developed a "radiogenic disease" within a period specified for each by law (in most cases 5 years or more after separation from service), then the Veteran's claim must be referred to the Under Secretary for Benefits for a determination, based on the extent of exposure, whether there is a reasonable possibility that the disease was incurred in service.  Id.  

A "radiogenic disease" means a disease that may be induced by ionizing radiation, and includes all forms of cancer.  38 C.F.R. § 3.311(b)(2).  Cerebellar degeneration syndrome is not listed as a "radiogenic disease.  Nevertheless, the procedures outlined in 38 C.F.R. § 3.311 apply to other diseases if the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  In this case, however, the Veteran has not produced a competent medical opinion or cited any scientific or medical evidence that cerebellar degeneration syndrome may be related to ionizing radiation exposure.  Thus, the provisions of 38 C.F.R. § 3.311 are not applicable.

Ultimately, the Veteran has not submitted a competent medical opinion establishing an etiological link between his current disability and an event or occurrence in service.  The Board acknowledges that the Veteran himself has claimed that his current disability is directly related to his active service to include exposure to ionizing radiation.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., difficulty speaking or walking; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, there is no competent medical evidence included in the record to support the Veteran's assertion that his currently diagnosed cerebellar degeneration syndrome is etiologically related to his active service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for cerebellar degeneration syndrome is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


